Per Curiam. This claim arising out of the death of a fireman allegedly killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the “Law Enforcement Officers and Firemen Compensation Act,” (hereafter, the Act), Ill. Rev. Stat., Ch. 48, Sec. 281, et seq., 1975. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at a hearing before the full Court on March 15,1978, the Court finds that: 1. The Claimant, Wayne Earl Moore, is the father of the decedent, and is the beneficiary who was designated by him as stated in the application for benefits. 2. The decedent, Floyd Gene Moore, age 22, was a volunteer fireman, a member of the Smithboro Volunteer Fire Department, and engaged in the active performance of his duties, within the meaning of Section 2(e) of the Act, on September 28, 1977. 3. On September 28, 1977, at approximately 8:25 p.m., firefighter Moore responded to an alarm of an automobile fire and rode to the fire scene upon the fire truck. As the truck slowed at the fire scene, firefighter Moore fell from the fire truck, as he descended, striking the back of his head on the pavement. Firefighter Moore’s skull was fractured; emergency aid was administered; and he was taken by ambulance to a hospital in St. Louis for special treatment, where he died at 8:40 a.m., the following morning, September 29,1977, without regaining consciousness after his fall. The certificate of death presented, recited the immediate cause of death as “diffuse brain damage and subarachnoid and subdural hemmorrhage,” due to or as a consequence of “occipital bone basilar skull fractures.” 4. Volunteer firefighter Moore was killed in the line of duty as defined in Section 2(e) of the Act. 5. The proof submitted in support of this claim satisfies all of the requirements of the Act and the claim is therefore compensable thereunder. It is hereby ordered that the sum of $20,000.00 be awarded to Wayne Earl Moore, as father and designated beneficiary of the deceased fireman, Floyd Gene Moore.